notice of appeal is deemed "filed" when delivered to a prison official), we
lack jurisdiction, and we
              ORDER this appeal DISMISSED.




                            /                       ,J.
                        Hardesty



Parraguirre




cc:   Hon. Michael Villani, District Judge
      Clark County Public Defender
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk
      Terrance Davis




                                     2